499 Pa. 215 (1982)
452 A.2d 1016
Robert G. SCANLON, Secretary of Education, and Edward G. Biester, Jr., Acting Attorney General
v.
MOUNT UNION AREA BOARD OF SCHOOL DIRECTORS, Appellant.
Supreme Court of Pennsylvania.
Argued October 28, 1982.
Decided December 10, 1982.
John R. Miller, Bellefonte, for appellant.
Gwendolyn T. Mosley, Deputy Atty. Gen., for appellee.
Michael I. Levin, Harrisburg, for Pa. Sch. Bd. Assoc.
*216 Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Order affirmed, 51 Pa.Cmwlth. 83, 415 A.2d 96.